                     Case 1:16-cr-00542-KMW Document 73 Filed 12/17/20 Page 1 of 2

                                                                            CARDENAS LAW OFFICE
J. Roberto Cardenas                                                                                      Of Counsel:
Natalia Berrino*                                                                                Raymond E. Villanueva
_______________________                                                                               Mark Goldfarb
*Admitted in Argentina



    VIA EMAIL
                                                                       December 17, 2020

    Hon. Kimba M. Wood
    United States District Judge
    Southern District of New York                                       MEMO ENDORSED
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

                                   Re: United States v. Roper et al.
                                       Case No. 1:16-CR-00542 (WHP)

    Dear Judge Wood:

                 I am the attorney for Fernando Serrano, a defendant in the above-captioned case. I write this
    letter to request permission for him to travel outside of his bail related/limited travel area of the Southern
    and Eastern Districts of New York. Mr. Serrano pled guilty before Judge Pauley and has been at liberty
    based upon an agreed bail package during which time he has complied with all his conditions of release
    and remains in good standing.

               Mr. Serrano is now seeking permission to travel to Stroudsburg, PA from December 18, 2020
    until December 21, 2020 for the purposes of going skiing. He will be staying at 10 Flagstone Lane, East
    Stroudsburg, PA., and returning on Monday December 21st. While in Pennsylvania, Mr. Serrano can be
    reached at (516) 504-8082 (cell phone). This letter, as well as the requested relief, is made over no
    objection by AUSA Noah Solowiejczyk, the Assistant United States Attorney handling this matter.

                Wherefore, it is respectfully requested that this Court allow Mr. Serrano to travel outside his      GRANTED
    bail related/limited travel area and permit him to travel to East Stroudsburg, Pennsylvania on the               -KMW
    aforementioned dates.

                    Thank you for your attention herein.

                                                                      Respectfully submitted,
                                                                      J. R. Cardenas
                                                                      J. Roberto Cardenas

    Cc: Noah Solowiejczyk, Esq.
        Assistant United States Attorney
        Southern District of New York
119 W 57th Street              Suite 1215         New York NY 10019           T: 212.977.7095          F: 212.977.7085
www.cardenaslawoffice.com                                                                       info@jrc-esq.com com
               Case 1:16-cr-00542-KMW Document 73 Filed 12/17/20 Page 2 of 2
CARDENAS LAW OFFICE
Page 2                                                                     December 17, 2020



                                                                 17th
                                                So ordered this _____
                                                day of December, 2020
                                                                        12/17/2020

                                                    /s/ Kimba M. Wood
                                                _____________________________
                                                HON. KIMBA M. WOOD
                                                U.S. DISTRICT JUDGE
